DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is responsive to the amendment filed on 1/9/2022. Claims 1-4, 7-8, 10-11 and 12 have been amended. Claims 5, 6 and 9 have been canceled. Claims 1-4, 7-8, and 10-13 are pending in this office action, of which claims 1 and 8 are independent claims.

Response to Arguments
Applicant’s arguments, see page 10, filed 1/9/2022, with respect to the rejection of claims 1-4, 7-8, and 10-12 under 35 USC 112b have been fully considered and based on the amendment, some of the rejection have been withdrawn.  
Applicant’s arguments, see page 10-11, filed 1/9/2022, with respect to the rejection of claims 1-13 under 35 USC 101 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. 
Applicant’s arguments, see page 10, filed 1/9/2022, with respect to the rejection of claims 1-4, 7-8, and 10-12 under 35 USC 112b have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 
Applicant’s arguments, see page 11, filed 1/9/2022, with respect to the claim interpretation under 35 USC 112f have been fully considered but are not persuasive. The claim interpretation under 35 USC 112f have been respectfully maintained.
Applicant’s arguments, see page 10, filed 1/9/2022, with respect to the rejection of claims 1-13 under 35 USC 103 have been fully considered but are not persuasive.  


Examiner respectfully disagrees with all of the allegations as argued.  Examiner, in her previous office action, gave a detailed explanation of claimed limitation and pointed out exact locations in the cited prior art. 
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1]
	Interpretation of Claims-Broadest Reasonable Interpretation
	During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’  Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).
 
Applicant argues:
With respect to applicant’s argument regarding 35 USC 112f, examiner note that claim interpretation under 35 USC 112f is not a rejection, it is a claim interpretation. The application of 35 USC 112f is driven by the claim language, not by the applicant’s intent or mere statements to the contrary included in the specification. In this case, the claim term failed to recite sufficiently definite structure and recites function without reciting sufficient structure for performing that function. MPEP 2181.I.

The cited references, He, Kimura, and Derusseau, fail to disclose or teach “a data visualization device having built-in algorithm data programs, data statistical analysis programs and big data visualization program module, wherein data visualization device receives data from other various devices, wherein the data are processed and displayed based on the built-in algorithm data program to complete the data portrait of the regionalized lawn” as recited in claim 1 (page 12). 
In response to applicant's argument b:  Upon further review of He reference, para 0139-0145 describes the control center that perform various statistical analysis functions utilizing built in algorithm and publish the information using sharing module. 
	In view of the above, the examiner contends that all limitations as recited in the claims have been addressed in this Action.  For the above reasons, Examiner believed that rejection of the last Office action was proper.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims below are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “lawn maintenance terminal equipment”, “lawn maintenance terminal”, “a lawn maintenance end device”, “lawn maintenance terminal”, “management end device”, “management device” are not clear whether these this term referring to same claim term or different terms.
Claim 1 recites “intelligent computing equipment” and claims 8, 10, 11 recite “intelligent computing device” are not clear whether it is referring to same claim term.
Claim 1 recites “intelligent computing receives” not clear whether intelligent computing is a device or process.
Claim 1 recites “community terminal equipment” and claim 8 recites “community terminal” and claim 10 recites “community terminal device” are not clear whether these are same element.
 

Claim Interpretation under 35 USC 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“the lawn maintenance terminal equipment is used to collect user lawn maintenance-related data” in claim 1.
“the community terminal equipment is used by the community administrator to collect and input user change data before and after user initialization and maintenance, and exchange data with other equipment” in claim 1.
“evaluation equipment, through the communication network and other equipment for data exchange, based on the knowledge base of the database and the lawn maintenance terminal equipment data input intelligent computing equipment calculation, after which, an evaluation is made based on its own algorithm program” in claim 1.
“the intelligent computing device receives information from the lawn maintenance end device and other equipment” in claim 1.
“the management device receives the lawn attributes and maintenance plan information output by the evaluation device and the database” in claim 1.
“the lawn maintenance terminal device is built with an initialization program module and a sensor information intelligent calculation module, and is configured for a lawn maintenance terminal device with user identification” in claim 2.
“a built-in instruction program module for receiving instructions from the management device” in claim 3.
“the application program 16Docket No. Zhou-002 interface is configured to interact with other functional components built in the corresponding device and external devices” in claim 7.
“A commercial operation device……is used for data collection visual device” in claims 12 and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specification pages 7-8 and Fig. 1 shows corresponding structure for performing the recited functions.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over HE et al., US 20180000025 A1 (hereinafter “He”) and in view of Kimura, US 20050273465 A1 (hereinafter “Kimura”).

As to claim 1,
He teaches a regionalized lawn maintenance management system (He, abstract, an intelligent gardening system, for monitoring and controlling gardening apparatuses in a gardening area), comprising: 
lawn maintenance terminal equipment (Fig. 1 element 1 electric tool), evaluation equipment (Fig. 7 control center 33 and para 0120) , intelligent computing equipment (Fig. 8 Intelligent gardening system includes various computing equipments and para 0147), and community terminal equipment (He, para 0147, The intelligent gardening system 35 may be connected to an external device, for example, a user equipment 37 of the user 36, a service provider 39, a manufacturer 40, a distributor 41, the user's own home Internet of Things 42, and a gardening Internet of Things or home Internet of Things of a neighbor 38 in a community) connected via a communication network (He, Fig. 1 and para 0083), management terminal equipment, a data visualization device (He, para 0141-0146, The control center has a data sharing module that can publish information to a particular platform with the user's permission), database (He, para 0057, storage module to store data), 
wherein the lawn maintenance terminal equipment is used to collect user lawn maintenance-related data and automatically and intelligently trim and maintain the lawn (He, para 0085 and 0148, When connected to the user equipment 37, the intelligent gardening system 35 may send to the user at least one of prompt information, statistic information, gardening proposal information, service information and order information. For example, the intelligent gardening system may prompt the user that the garden has some particular problems and some maintenance operations are required, for example, pesticide spraying is required when there are pests.); 
the user lawn maintenance-related data is transmitted and exchanged to various devices through the communication network, and the maintenance is performed according to a set algorithm (He, para 0085 and 0148, When connected to the user equipment 37, the intelligent gardening system 35 may send to the user at least one of prompt information, statistic information, gardening proposal information, service information and order information. For example, the intelligent gardening system may prompt the user that the garden has some particular problems and some maintenance operations are required, for example, pesticide spraying is required when there are pests.); 
a plan information is converted into specific lawn maintenance operations (He, para 0085 and 0148, When connected to the user equipment 37, the intelligent gardening system 35 may send to the user at least one of prompt information, statistic information, gardening proposal information, service information and order information. For example, the intelligent gardening system may prompt the user that the garden has some particular problems and some maintenance operations are required, for example, pesticide spraying is required when there are pests.); 
 the community terminal equipment is used by the community administrator to collect and input user change data before and after user initialization and maintenance, and exchange data with other equipment (He, para 0147, The intelligent gardening system 35 may be connected to an external device, for example, a user equipment 37 of the user 36, a service provider 39, a manufacturer 40, a distributor 41, the user's own home Internet of Things 42, and a gardening Internet of Things or home Internet of Things of a neighbor 38 in a community. In this case, the intelligent gardening system communicates with an external device, and sends data generated in the operation to the external device, and the external device includes at least one of a manufacturer device, a distributor device, a designer device and a service provider device (i.e., community administrator). With para 0150 for operations are performed based on user instructions); 
evaluation equipment, through the communication network and other equipment for data exchange, based on a knowledge base of the database and the lawn maintenance terminal equipment data input intelligent computing equipment calculation, after which, an evaluation is made based on its own algorithm program (He, para 0150, a specific mode is entered according to a user instruction. The intelligent gardening system includes multiple operating modes that include at least one of a party mode, a house-keeping mode, a vacation mode and a home mode, and the control center configures operating statuses of the sensors and the gardening apparatuses according to the modes. In the party mode, the intelligent gardening system configures operating parameters suitable for holding a party in the gardening area. For example, multiple gardening apparatuses, for example, the self-moving devices, leave personnel activity regions in the gardening area or stop operating, and the irrigation apparatus stops watering), and 
the evaluation data is transmitted to a management device, which is judged and confirmed by a management personnel, and a related data is transmitted to the lawn maintenance terminal and the database through the communication network (He, para 0152, When the external device is a distributor device, the data application policy includes at least one of a stocking policy, a logistics policy, a product recommendation policy, a maintenance reminder policy and a directed marketing policy. Specifically, for example, when receiving that the user prefers a certain kind of gardening tools in a specific reason, the distributor adopts targeted stocking and logistics policies. When it is found that a garden system of a certain place lacks a certain kind of tools, directed marketing is conducted for the region. When damage information of the gardening apparatuses is received, prompt of maintenance is provided, and preparations are made in advance); 
an intelligent computing equipment receives information from a lawn maintenance end device and other equipment (He, para 0120, The intelligent gardening system is arranged in a garden 30, including a sensor 31 detecting various kinds of data in the garden 30; gardening apparatuses that perform gardening work, such as a lawn mower 32 and an irrigation apparatus 43; and a control center 33 that receives information of the sensor 31 and the gardening apparatuses), 
generates maintenance plan information based on a built-in setting algorithm program, and outputs it to a management end device after confirming with lawn maintenance terminal equipment and other equipment (He, para 0127, The cloud 8 or the control center processes and analyzes the data through internal software, sends action information of related work to the terminal device 6 or the intelligent lawn mower and other gardening apparatuses, and prompts the operator to apply fertilizer, water or adjust the cutting height of the intelligent lawn mower); 
a management device receives a lawn attributes and maintenance plan information output by an evaluation device and the database, judges and confirms the feasibility of the included maintenance plan according to the operation of a manager, and outputs the maintenance plan (He, para 0128, the sensor may include an environment detection sensor that detects at least one of humidity, temperature, wind speed, illumination, PM2.5, PM10, pollen concentration, UV intensity, rain condition, snow condition and noise value in an environment of the gardening area. According to the detected data, the control center makes out a corresponding policy, to control operation of the gardening system. For example, when the temperature, the humidity, the wind speed and the illumination meet a preset condition, the control center controls an irrigation and mowing system to operate. When PM2.5, PM10, the pollen concentration and the UV intensity exceed a preset threshold, the control center sends information to a user equipment, to prompt the user to avoid entering the garden or take protection measures. When the rain, the snow and the noise meets the preset condition, the control center prompts the user to take protection measures, for example, carry an umbrella to go out, wear more clothes and so on); and 
a data visualization device having built-in algorithm data programs, data statistical analysis programs and big data visualization program module, wherein data visualization device receives data from other various devices, wherein the data are processed and displayed based on the built-in algorithm data program to complete data portrait of the regionalized lawn (He, para 0139-0145, the control center perform various statistical analysis functions utilizing built in algorithm and publish the information using sharing module); and
the database receives and stores various data information and various setting algorithm data output by each device to form historical data, multiple intelligent calculation data and knowledge base (He, para 0140, The control center has a self-learning function, and can adjust operating parameters of the intelligent gardening system according to historical data, work situations, user habits and the like, thereby optimizing use experience. For example, the control center includes a depth learning module. By using a depth learning algorithm, the depth learning module learns, according to received sensor signals and based on spatial distribution of the sensors and temporal distribution of the signals, a changing state of the garden after being machined, the user's usage habits and the like, and improves the operating parameters).  
He teaches the invention as claimed above, He does not explicitly teach the community terminal equipment is used by the community administrator to collect and input user change data before and after user initialization and maintenance, and exchange data with other equipment.
However, Kimura teaches the community terminal equipment is used by the community administrator to collect and input user change data before and after user initialization and maintenance, and exchange data with other equipment (Kimura, para 0064, in the community management apparatus 1, the input screen of the transfer condition input unit 40 may be output on the display unit connected to the community management apparatus 1, and an input may be received from an input device (such as a keyboard and a mouse) connected to the community management apparatus 1.  As another alternative, the display screen and the input data may be arranged to communicate with a terminal different from the community management apparatus 1 through a network connected to the community management apparatus 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of He by adding the community management program enables communicates among different community management terminal apparatus in order to secure smooth community data transfer as taught by Kimura. 

As to claim 2,
The combination of He and Kimura teaches regionalized lawn maintenance management system according to claim 1, wherein the lawn maintenance terminal equipment is built with an initialization program module and a sensor information intelligent calculation module, and is configured for a lawn maintenance terminal equipment with user identification, and data connection with external devices to obtain an interactive interface for entering an initial data information (He, para 0092, The action information may be displayed on the terminal device 6, and then an operator manually operates the electric tool 1, or the action information is transmitted to the electric tool 1 directly or through the terminal device 6, and the electric tool 1 automatically regulates related operations); 
equipped with sensors that identify location, time, and spatial environment, used to obtain information and perform edge intelligent calculations, and to coordinate the maintenance of lawn operations (He, para 0094, The electric tool 1 may further include a GPS module that acquires coordinate information of the electric tool 1 to confirm the position of the electric tool 1.  The cloud 8 stores a preset coordinate range. With para 0149 for the control center of the intelligent gardening system 35 receives a control instruction from the user equipment to perform user-desired operations.  For example, according to the user's specific instruction and user preference, lush or neat grasses are maintained, fertilizer is applied for specific flowers and plants, and so on).  
As to claim 3,
The combination of He and Kimura teaches the community terminal equipment has a built-in instruction program module for receiving instructions from a management device and guiding users, used to manage multiple lawn maintenance terminal equipment in the community (He, para 0147, As in FIG. 8, the control center of this embodiment is connected to an external Internet of Things, and optimizes an operating procedure of the intelligent gardening system based on data of the external Internet of Things. The intelligent gardening system 35 may be connected to an external device, for example, a user equipment 37 of the user 36, a service provider 39, a manufacturer 40, a distributor 41, the user's own home Internet of Things 42, and a gardening Internet of Things or home Internet of Things of a neighbor 38 in a community. In this case, the intelligent gardening system communicates with an external device, and sends data generated in the operation to the external device, and the external device includes at least one of a manufacturer device, a distributor device, a designer device and a service provider device (i.e., terminal devices)).  
As to claim 4,
The combination of He and Kimura teaches the database comprises: relational data storage area used to store relational data manually input and received through sensors (He, para 0057 and 0121, the sensor and the gardening apparatuses are connected to the self-moving device or the stop and transmit data detected by the sensor and usage data of the gardening apparatuses, and the self-moving device or the stop collects and summarizes the received data, preliminarily analyzes the data and then transmits the data to the control center.  In this way, network resources can be saved, and the load of the cloud server is reduced); 
evaluation data information storage area used to store evaluation data information from an evaluation device (He, para 0030, the distributed computing network is connected to external computing resources, and receives computing results from the external computing resources with para 0121 for the sensor and the gardening apparatuses are connected to the self-moving device or the stop and transmit data detected by the sensor and usage data of the gardening apparatuses, and the self-moving device or the stop collects and summarizes the received data, preliminarily analyzes the data and then transmits the data to the control center. In this way, network resources can be saved, and the load of the cloud server is reduced); 
algorithm program storage area used to store related intelligent algorithm program modules (He, para 0098, The data transmission system of the electric tool may further include a software updating module that may be disposed on the electric tool 1 and/or the terminal device 6.  When the electric tool 1 is provided with a software updating module, the software updating module is connected to the electric tool transmission module 16, the cloud 8 transmits software-upgraded data to the software updating module (i.e., program module), and the software updating module upgrades a program of a control mainboard on the electric tool 1 or a program of another device such as a sensor, such that the program may be adjusted according to different requirements); 
user data information storage area used to store the lawn result information of each user (He, para 0022, the control center includes a depth learning module that learns, according to input signals of at least one sensor, users' usage habits (i.e., user data information) and optimizes operating parameters of the intelligent gardening system with para 0037 for the control center communicates with a user equipment); 
a statistical data storage area of regional lawns is used to store comprehensive statistical analysis data of multiple lawns in a certain area (He, para 0121, the sensor and the gardening apparatuses are connected to the self-moving device or the stop and transmit data detected by the sensor and usage data of the gardening apparatuses, and the self-moving device or the stop collects and summarizes the received data, preliminarily analyzes the data and then transmits the data to the control center. In this way, network resources can be saved, and the load of the cloud server is reduced); 
wherein a system operation data storage area is used to store system operation data information (He, para 0121, The control center 33 may be arranged on the self-moving device, or in a stop of the self-moving device, may also be arranged in the user's home or at a fixed position in the garden, and may further be arranged on a remote server at a cloud. In an implementation, the sensor and the gardening apparatuses are connected to the self-moving device or the stop and transmit data detected by the sensor and usage data of the gardening apparatuses, and the self-moving device or the stop collects and summarizes the received data, preliminarily analyzes the data and then transmits the data to the control center. In this way, network resources can be saved, and the load of the cloud server is reduced).  

As to claim 7,
The combination of He and Kimura teaches the lawn maintenance terminal equipment, evaluation equipment, management terminal equipment, and data visualization equipment, smart computing device, community terminal equipment, database are configured as tablets, computers, mobile smart devices with application program interfaces for interacting with users (He, para 0083, The terminal device 6 may be an electronic device such as a mobile phone, a special handheld device, and a tablet computer); 
wherein the application program interface is configured to interact with other functional components built in the corresponding device and external devices (He, para 0141-0145, the control center communicates with various devices).  
As to claim 8,
He teaches a regionalized lawn maintenance management method (He, abstract, an intelligent gardening system, for monitoring and controlling gardening apparatuses in a gardening area), comprising: 
establishing a communication network connection between various devices (He, Fig. 8); 
collecting user lawn maintenance related data based on lawn maintenance terminal equipment (He, para 0120, The intelligent gardening system is arranged in a garden 30, including a sensor 31 detecting various kinds of data in the garden 30; gardening apparatuses that perform gardening work, such as a lawn mower 32 and an irrigation apparatus 43; and a control center 33 that receives information of the sensor 31 and the gardening apparatuses); 
based on the user lawn maintenance-related data collected above, generating a maintenance plan information according to an algorithm program built in an intelligent computing device, and the maintenance plan information being input into an assessment device for assessment to generate corresponding assessment result information (He, para 0120-0127, The cloud 8 or the control center processes and analyzes the data through internal software, sends action information of related work to the terminal device 6 or the intelligent lawn mower and other gardening apparatuses, and prompts the operator to apply fertilizer, water or adjust the cutting height of the intelligent lawn mower); 
confirming the maintenance plan information corresponding to the above assessment result information (He, para 0094, The electric tool 1 may further include a GPS module that acquires coordinate information of the electric tool 1 to confirm the position of the electric tool 1), and 
selecting whether to transmit the above maintenance plan information to the community terminal equipment and the lawn maintenance terminal equipment by the management terminal equipment (He, para 0094, If the acquired coordinate information exceeds the preset coordinate range, the cloud 8 sends pre-warning information that may be transmitted to the terminal device 6 to prompt the operator that the electric tool 1 may be stolen; or the pre-warning information is transmitted to the electric tool 1, and the electric tool 1 sends a corresponding signal which may be a buzzing or light flashing signal, to achieve a function of prevention of burglary); 
receiving instructions from the management terminal equipment, and after the specific confirmation operation of the community terminal equipment via the lawn maintenance terminal equipment, converting it into specific actions that act on lawn maintenance according to the set maintenance plan information (He, para 0094, The electric tool 1 may further include a GPS module that acquires coordinate information of the electric tool 1 to confirm the position of the electric tool 1. The cloud 8 stores a preset coordinate range. If the acquired coordinate information exceeds the preset coordinate range, the cloud 8 sends pre-warning information that may be transmitted to the terminal device 6 to prompt the operator that the electric tool 1 may be stolen; or the pre-warning information is transmitted to the electric tool 1, and the electric tool 1 sends a corresponding signal which may be a buzzing or light flashing signal (i.e., specific action), to achieve a function of prevention of burglary); 
based on the data collected by the user of the lawn maintenance terminal equipment during the lawn maintenance process  a data visualization device having built-in algorithm data programs, data statistical analysis programs and big data visualization program module, wherein data visualization device receives data from other various devices, wherein the data are processed and displayed based on the built-in algorithm data program to complete data portrait of the regionalized lawn (He, para 0139-0145, the control center perform various statistical analysis functions utilizing built in algorithm and publish the information using sharing module).
He teaches the invention as claimed above, He does not explicitly teach initializing a lawn maintenance terminal equipment and starting maintenance operations by community terminal equipment.
However, Kimura teaches initializing a lawn maintenance terminal equipment and starting maintenance operations by community terminal equipment (Kimura, para 0064, in the community management apparatus 1, the input screen of the transfer condition input unit 40 may be output on the display unit connected to the community management apparatus 1, and an input may be received from an input device (such as a keyboard and a mouse) connected to the community management apparatus 1.  As another alternative, the display screen and the input data may be arranged to communicate with a terminal different from the community management apparatus 1 through a network connected to the community management apparatus 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of He by adding the community management program enables communicates among different community management terminal apparatus in order to secure smooth community data transfer as taught by Kimura. 

As to claim 10,
The combination of He and Kimura teaches the step of collecting user lawn maintenance-related data based on the lawn maintenance terminal equipment further comprises: 
the evaluation device receives the pre-, mid-, and post-maintenance data output by the lawn maintenance terminal equipment, and judges whether further supplementary information is needed based on the algorithm program configured in itself and/or the intelligent computing device, generating the corresponding inquiry information and sending it to the community terminal device (He, para 0027 and 0029, the intelligent gardening system is connected to an external Internet of Things, and optimizes an operating procedure of the intelligent gardening system based on data of the external Internet of Things with para 0155 for When the external device is another community Internet of Things system, the intelligent gardening system can construct multiple Internet of Things systems into a network, to implement sharing of resources and information, for example, share a Dgps base station, and share some gardening apparatuses such as a robot mower); 
the community terminal device receiving the above inquiry information and performing corresponding operations according to the community terminal device holder (He, para 0147, As in FIG. 8, the control center of this embodiment is connected to an external Internet of Things, and optimizes an operating procedure of the intelligent gardening system based on data of the external Internet of Things.  The intelligent gardening system 35 may be connected to an external device, for example, a user equipment 37 of the user 36, a service provider 39, a manufacturer 40, a distributor 41, the user's own home Internet of Things 42, and a gardening Internet of Things or home Internet of Things of a neighbor 38 in a community).  
As to claim 11,
The combination of He and Kimura teaches characterized in that the step of generating new evaluation information according to an algorithm program built in the intelligent computing device and/or the evaluation device further comprises: 
based on current evaluation data information, a relevant setting algorithm program module in the database and a historical evaluation data information related to the current evaluation data information are retrieved, and new evaluation information is generated and transmitted to the management device (He, para 0140, The control center has a self-learning function, and can adjust operating parameters of the intelligent gardening system according to historical data, work situations, user habits and the like, thereby optimizing use experience.  For example, the control center includes a depth learning module.  By using a depth learning algorithm, the depth learning module learns, according to received sensor signals and based on spatial distribution of the sensors and temporal distribution of the signals, a changing state of the garden after being machined, the user's usage habits and the like, and improves the operating parameters).  
As to claim 12,
The combination of He and Kimura teaches a commercial operation device, characterized in that it is based on the regionalized lawn maintenance management system according to claim 5, which is used for data collection visual device, database, management terminal equipment data, and through the calculation of its own program module, make decision management on the commercial behavior of lawn maintenance in the area (He, para 0142, data is sent to a social network platform. The data includes gardening images, gardening achievement, summarized gardening data and so on. Specifically, the data sharing module can publish, for example, garden photos, community garden rankings, and some statistical data of gardens such as greening rates and flowering time; and some other information such as gardening time saved for the user and energy conservation and emission reduction data of the gardening system with para 0066 for the terminal device includes a display module for displaying the maintenance information).  
As to claim 13,
The combination of He and Kimura teaches a commercial operation device, characterized in that, based on the regionalized lawn maintenance management method according to claims 9, providing data to implement market behavior (He, para 0142, data is sent to a social network platform. The data includes gardening images, gardening achievement, summarized gardening data and so on. Specifically, the data sharing module can publish, for example, garden photos, community garden rankings, and some statistical data of gardens such as greening rates and flowering time; and some other information such as gardening time saved for the user and energy conservation and emission reduction data of the gardening system).  




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The Gilliam et al. (US 20180084741 A1) discloses a user terminal that may be configured to communicate with a gateway. The gateway may be configured to communicate with sensor equipment including one or more sensors and watering equipment via a first network. The gateway may also be configured to communicate with the user terminal via a second network. The user terminal may include processing circuitry that is configured to provide a remote interface for communication with the sensor equipment and the watering equipment via the gateway.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350. The examiner can normally be reached Monday to Thursday 8:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



4/21/2022

/NARGIS SULTANA/Examiner, Art Unit 2164                

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164